Citation Nr: 1111517	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-02 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent disabling for degenerative disc disease (DDD) of the cervical spine.


 ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1984 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veteran's Affairs (VA) regional office (RO) located in Cleveland, Ohio that granted service connection for DDD of the cervical spine and assigned a 10 percent rating, effective January 10, 2005.

A July 2008 Supplemental Statement of the Case (SSOC) granted a higher, 20 percent initial rating for the Veteran's DDD of the cervical spine, effective January 10, 2005.  As this did not constitute a grant of the full benefit sought on appeal, this matter remains before the before.  See AB v. Brown, 6 Vet. App. 35 (1993).

In August 2010, the Veteran withdrew his request for a Board hearing in writing.  Based thereon, his request for a hearing is considered withdrawn, and this matter is ready for decision.

The issues of entitlement to an evaluation in excess of 10 percent for an anterior neck scar status post discectomy and fusion at C5-6, and to an evaluation in excess of 10 percent for residuals of a compression fracture at T6, T7, and T9 have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Email Correspondence, October 2010.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran's DDD of the cervical spine is assigned an initial disability rating of 20 percent, effective January 10, 2005.  See SSOC, July 2008; 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).  The Veteran seeks a higher initial rating.

The Veteran was provided with a VA examination in June 2010 (and the Board also acknowledges a prior February 2006 VA medical opinion).  The Veteran has asserted that the June 2010 VA examination was inadequate because, among other things, it was provided by a rheumatologist.  See Correspondence, November 2010.  In this regard, while the Board does not find the VA examination to be inadequate because it was provided by a rheumatologist, as such health care specialist would be competent to render the clinical findings necessary to evaluate the Veteran's service-connected disability.  

However, the Board does acknowledge that the June 2010 VA examiner's report fails to address several criteria necessary to rate the severity of the Veteran's cervical spine disability, including whether the Veteran's DDD of the cervical spine is manifested by ankylosis, favorable or unfavorable, or by incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician, whether the Veteran experiences any neurological abnormalities as a result of his cervical spine disability, and the affect of the Veteran's cervical spine disability (by itself) on his activities of daily living and occupational functioning.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242 and 5243 (2010).  Also, the examiner failed to address the Deluca factors, including whether there is functional loss due to symptoms such as pain, incoordination, weakness, and fatigability, to include whether such symptoms result in additional limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2010).  Based thereon, the Board finds that a remand is necessary to obtain a new VA examination to address the current severity of the Veteran's DDD of the cervical spine.  

The Board recognizes that this examination was conducted in regard to multiple claims pending at the RO, and that many of the clinical findings therein suggest that the examination may not have been intended to include full evaluation of his cervical spine disability.  However, a review of the examination request form issued by the RO indicates that this examination was intended to fully evaluate all of his service-connected disabilities, including the cervical spine disorder.  For the reasons set forth above, the Board must find the examination inadequate in that regard.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a new VA examination in order to determine the current severity of his degenerative disc disease (DDD) of the cervical spine.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, including x-rays, and all clinical findings should be reported in detail.  

The examiner should note the Veteran's ranges of motion for his cervical spine.  The examiner should also comment as to whether the cervical spine exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms).  The examiner should also discuss whether pain significantly limits functional ability during flare-ups or when the cervical spine is used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups).  Finally, the examiner should specifically address whether the Veteran's DDD of the cervical spine is manifested by ankylosis, favorable or unfavorable, or by incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician, and whether the Veteran experiences any neurological abnormalities (including, but not limited to, bowel or bladder impairment) as a result of his cervical spine disability.  The examiner should also address the affect of the Veteran's DDD of the cervical spine on the Veteran's activities of daily living and occupational functioning.  The complete rationale for any opinions expressed should be provided.

2.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


